     Case 3:20-cv-02343-JLS-DEB Document 59 Filed 04/07/21 PageID.510 Page 1 of 3



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BACKCOUNTRY AGAINST DUMPS;                         Case No.: 20-CV-2343 JLS (DEB)
     DONNA TISDALE; and JOE E.
12
     TISDALE,                                           ORDER DENYING FEDERAL
13                    Plaintiffs,                       DEFENDANTS’ MOTION TO STAY
                                                        RESPONSIVE PLEADING
14   v.                                                 DEADLINE AND SETTING
15                                                      DEADLINE FOR FEDERAL
     UNITED STATES BUREAU OF INDIAN
                                                        DEFENDANTS’ RESPONSE TO
16   AFFAIRS; DARRYL LACOUNTE, in his
                                                        PLAINTIFFS’ FIRST AMENDED
     official capacity as Director of the United
17                                                      AND SUPPLEMENTAL
     States Bureau of Indian Affairs; AMY
                                                        COMPLAINT
18   DUTSCHKE, in her official capacity as
     Regional Director of the Pacific Region of
19                                                      (ECF No. 58)
     the United States Bureau of Indian Affairs;
20   UNITED STATES DEPARTMENT OF
     THE INTERIOR; DAVID BERNHARDT,
21
     in his official capacity as Secretary of the
22   Interior; and TARA SWEENEY, in her
     official capacity as Assistant Secretary of
23
     the Interior for Indian Affairs,
24                   Defendants.
25
26   TERRA-GEN DEVELOPMENT
     COMPANY, LLC,
27
                    Intervenor-Defendant.
28

                                                    1
                                                                             20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 59 Filed 04/07/21 PageID.511 Page 2 of 3



1          Presently before the Court is Defendants United States Bureau of Indian Affairs,
2    Darryl LaCounte, Amy Dutschke, United States Department of the Interior, David
3    Bernhardt, and Tara Sweeny’s (collectively, “Federal Defendants”) Motion to Stay
4    Responsive Pleading Deadline (“Mot.,” ECF No. 58). Federal Defendants request that the
5    Court stay their deadline to file a response to Plaintiff’s First Amended and Supplemental
6    Complaint for Declaratory and Injunctive Relief (“FAC”) in light of the Campo Band of
7    Diegueno Mission Indians’ (the “Tribe”) pending motion to intervene for the limited
8    purpose of moving to dismiss the action in its entirety. See Mot. at 2. Federal Defendants
9    argue that a stay “will conserve judicial and party resources and promote the orderly and
10   efficient administration of this case.” Id. They note that grant of the Tribe’s motion could
11   resolve the litigation in full, whereas Federal Defendants’ proposed and Intervenor-
12   Defendant Terra-Gen Development Company, LLC’s (“Intervenor”) pending motions for
13   partial dismissal relate only to the second and third counts of the FAC. See id. at 3. Federal
14   Defendants seek a stay of their deadline to respond to the FAC until “at least April 15,
15   2021, which shall automatically extend until ten days after resolution of the Tribe’s motion
16   to dismiss, if necessary, if the Tribe is granted intervention prior to April 15, 2021.” Id.
17         However, Federal Defendants also note that Plaintiffs Backcountry Against Dumps,
18   Donna Tisdale, and Joe E. Tisdale (collectively, “Plaintiffs”) oppose the requested relief,
19   and that Intervenor “does not oppose the requested stay provided that it does not alter the
20   hearing date currently scheduled on [Intervenor]’s Motion for Partial Dismissal,” which is
21   presently scheduled for May 13, 2021. Id. at 2.
22         While the Court recognizes that it may be more efficient for the Parties and this
23   Court to resolve the Tribe’s motion to intervene and any resultant motion to dismiss before
24   deciding Intervenor’s pending and Federal Defendants’ proposed partial motions to
25   dismiss, the Court is also mindful of Plaintiffs’ and Intervenor’s reluctance to agree to any
26   further continuation of the briefing schedules for, and determination of, Federal
27   Defendants’ and Intervenor’s responses to the FAC. It simply is not feasible for the Court
28   to grant Federal Defendants’ requested relief without further extending the hearing date on

                                                   2
                                                                                20-CV-2343 JLS (DEB)
     Case 3:20-cv-02343-JLS-DEB Document 59 Filed 04/07/21 PageID.512 Page 3 of 3



1    Intervenor’s and Federal Defendants’ motions to dismiss, which the Court is loathe to do
2    given that the Court previously granted Plaintiffs’ unopposed motion to coordinate briefing
3    on those motions, which already significantly extended the hearing date for Intervenor’s
4    Motion. See ECF No. 48.
5          Accordingly, the Court DENIES Federal Defendants’ Motion seeking to stay their
6    deadline to respond to the FAC until ten days after the resolution of any motion to dismiss
7    filed by the Tribe. Federal Defendants SHALL RESPOND to the FAC on or before April
8    15, 2021.
9          IT IS SO ORDERED.
10   Dated: April 7, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                              20-CV-2343 JLS (DEB)
